DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered. 
Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive.
	The argument features Garland fails to disclose the regional characteristics information such as mobility characteristics, communication capacity, peak data amount and number of devices.
	The examiner respectfully disagrees with the applicant’s statement and asserts that the claims are very broad. Using the broadest reasonable interpretation, Garland discloses the regional characteristic information includes communication capacity [e.g. network resource availability (col. 5, lines 16-22)]. Further amendments to the independent claims will be needed to indicate the patentable subject matter.
In view of the above, the rejection using Garland is maintained as repeated below.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Garland et al. (U.S. Patent Number: 5,999,526).
Consider claim 1; Garland discloses a communication control apparatus comprising: 
a processor (col. 3, lines 29-34); and 
a storage medium having computer program instructions stored thereon, wherein the computer program instructions, when executed by the processor (col. 3, lines 29-34), perform to: 
transmit regional characteristics information indicating a communication environment in a region where the communication apparatus is installed, the regional characteristics information including at least one of mobility characteristics, communication capacity [e.g. network resource availability (col. 5, lines 16-22)], peak data amount, and number of devices; 
in response to the regional characteristics information [e.g. network resource availability (col. 5, lines 16-22)], acquire at least one second communication parameter (e.g. customer defined parameter) that is a candidate for a first communication parameter indicating a communication parameter to be assigned to the communication apparatus and indicates a communication parameter suitable for the 
store a setting file (e.g. profile) corresponding to each second communication parameter [e.g. customer defined parameter (col. 4, lines 59-62)]; 
acquire the setting file and store the acquired setting file (col. 4, lines 59-62; col. 4, line 66 – col. 5, line 2); and 
determine the first communication parameter (e.g. event occurrence) from among the second communication parameters (e.g. customer defined parameter) and assign the determined first communication parameter to the communication apparatus (col. 5, lines 6-9).
Consider claim 2; Garland discloses acquire only the setting file that is not stored [e.g. customer request (col. 5, lines 32-35)].
Consider claim 3; Garland discloses delete the setting files other than a setting file corresponding to the second communication parameter (e.g. current customer request) from among the setting files (col. 5, lines 9-12, 32-35).
Consider claim 4; Garland discloses store regional characteristic communication parameter correspondence information in which the communication apparatus, the regional characteristics, and the communication parameter suitable for the regional characteristics are associated [delay request (col. 4, line 66 – col. 5, line 2; col. 5, lines 16-20)]; and determine the first communication parameter (e.g. event occurrence) to be assigned to the communication apparatus based on the regional characteristic communication parameter correspondence information [delay request (col. 4, line 66 – col. 5, line 2; col. 5, lines 16-20)].
Consider claim 5; Garland discloses determine the first communication parameter (e.g. event occurrence) to be assigned to the communication apparatus based on the updated regional characteristic communication parameter correspondence information [e.g. further delay request (col. 5, 
Consider claim 6; Garland discloses acquire the second communication parameter, when the regional characteristic communication parameter correspondence information is updated [e.g. further delay request (col. 5, lines 32-35)].
Consider claim 7; Garland discloses determine the first communication parameter to be assigned to the communication apparatus based on communication state information indicating a communication state of communication in the communication apparatus [e.g. network resource availability (col. 5, lines 16-22)].
Consider claim 8; Garland discloses acquire the second communication parameter based on the communication state information [e.g. connected (col. 5, lines 32-35)].
Consider claim 9; Garland discloses measure the communication state of communication by the communication apparatus and generate the communication state information indicating the measured communication state [e.g. non-peak period (col. 5, lines 24-31)].
Consider claim 10; Garland discloses a communication control method comprising:
transmitting regional characteristics information indicating a communication environment in a region where the communication apparatus is installed, the regional characteristics information including at least one of mobility characteristics, communication capacity [e.g. network resource availability (col. 5, lines 16-22)], peak data amount, and number of devices; 
in response to the regional characteristics information [e.g. network resource availability (col. 5, lines 16-22)], acquire at least one second communication parameter (e.g. customer request) that is a candidate for a first communication parameter indicating a communication parameter to be assigned to the communication apparatus and indicates a communication parameter suitable for the regional 
storing a setting file (e.g. profile) corresponding to each second communication parameter [e.g. customer request (col. 4, lines 59-62)]; 
acquiring the setting file and store the acquired setting file (col. 4, lines 59-62; col. 4, line 66 – col. 5, line 2); and 
determining the first communication parameter (e.g. event occurrence) from among the second communication parameters (e.g. customer defined parameter) and assign the determined first communication parameter to the communication apparatus (col. 5, lines 6-9).
Consider claim 11; Garland discloses a communication control system comprising a management apparatus and a communication control apparatus, wherein 
the management apparatus comprises: 
a processor (col. 2, line 53 – col. 3, line 2); and 
a storage medium having computer program instructions stored thereon, wherein the computer program instructions, when executed by the processor (col. 2, line 53 – col. 3, line 2), perform to: 
receive, from the communication control apparatus (col. 3, lines 23-29), regional characteristics information indicating a communication environment in a region where the communication apparatus is installed, the regional characteristics information including at least one of mobility characteristics, communication capacity [e.g. network resource availability (col. 5, lines 16-22)], peak data amount, and number of devices; 
assign a second communication parameter (e.g. customer defined parameter) that is a candidate for a first communication parameter indicating a communication parameter to be assigned to the communication apparatus and indicates a communication parameter suitable for the regional 
transmit a setting file corresponding to the second communication parameter (e.g. customer defined parameter) to the communication control apparatus (col. 5, lines 32-34) in response to a request from the communication control apparatus (col. 4, line 66 – col. 5, line 2), and 
the communication control apparatus comprises: 
a processor (col. 3, lines 29-34); and 5TDM/edApplication No.: 17/043,597Docket No.: 5259-000350-US-NP 
a storage medium having computer program instructions stored thereon, wherein the computer program instructions, when executed by the processor (col. 3, lines 29-34), perform to: 
transmit the regional characteristics information to the management apparatus [e.g. network resource availability (col. 5, lines 16-22)]; 
acquire the at least one second communication parameter (e.g. customer defined parameter) from the management apparatus (col. 5, lines 32-35),
store the setting file (e.g. profile) corresponding to the second communication parameter [e.g. customer defined parameter (col. 4, lines 59-62)], 
acquire the setting file and store the acquired setting file (col. 4, lines 59-62; col. 4, line 66 – col. 5, line 2); and 
determine the first communication parameter (e.g. event occurrence) from among the second communication parameters (e.g. customer defined parameter) and assign the determined first communication parameter to the communication apparatus (col. 5, lines 6-9).
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                          P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                
                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
             Primary Examiner, Art Unit 2646